ORDER
Tsoucalas, Judge:
Upon consideration of the Motion for Second Remand and Memorandum in Support thereof filed by NSK Ltd. and NSK Corporation (collectively “NSK”), and upon consideration of all other papers and proceedings herein, it is hereby
Ordered that the motion for remand is granted, and it is further
Ordered this action is remanded to the Department of Commerce, International Trade Administration (“Commerce”) for the purpose of recalculating NSK’s dumping margin. Specifically, where Commerce used the rate of 52.17 percent as best information available for certain NSK sales, Commerce shall substitute the rate which it determines applicable to Koyo Seiko Co., Ltd. pursuant to this court’s remand order of January 8, 1993 in Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A., Inc. v. United States, Court No. 90-10-00546, Slip Op. 93-3, (“Koyo Seiko”). It is further
Ordered that the remand results are due at the same time the remand results in Koyo Seiko are filed. Any comments or responses by the parties are due within fifteen (15) days thereafter. Any rebuttal comments are due within fifteen (15) days of the date responses or comments are due.